Main, J.
— The plaintiffs, claiming that the defendants in the erection of a building had encroached upon their land, brought this action to dispossess them. The cause was tried to the court without a jury, and resulted in findings of fact, conclusions of law and judgment denying any relief, and the plaintiffs appeal.
The respondents are the owners of four lots in the city of Everett, upon which, about April 1, 1919, they commenced the erection of a three story brick garage, and completed the same in the fall of the same year. The appellants are the owners of two lots adjoining those of respondents upon which the garage was erected, and they claim that the north wall of the garage encroaches upon their lots from four to ten inches. The respondents claim that there is no encroachment and that the wall, including footing, is located exclusively upon their own property.
The question in the case is solely one of fact, and is, whether the respondents, in erecting the wall referred *136to, encroached upon the property of the appellants. The evidence upon the question was conflicting. The witnesses for the appellant, including a civil engineer, testified that there was encroachment. The witnesses for the respondent, including a civil engineer, testified that there was no encroachment. The trial judge, after the conclusion of the testimony and before disposing of the case, in company with the attorneys for the respective parties, viewed the premises in order to better enable him to weigh and give effect to the testimony, and subsequently made the following finding:
“That some time prior to the commencement of this action, said defendants erected upon the lots owned by them, as hereinbefore stated, a three story brick garage with a concrete foundation, the concrete foundation running along the boundary line between the respective lots of said plaintiffs and said defendants, extending beneath the surface of the ground at least 12 feet in the rear, and at least 6 feet in the front, and said building covering practically the entire lots. That said building so erected by said defendants and the foundation thereof are located exclusively on the lots so owned by said defendants, and no part of the same are located upon the lots so owned by said plaintiffs, and that said defendants do not occupy any part of said plaintiffs ’ property. That it appears that, in the constructing the foundation so running along said boundary line, some of the thin mixture of concrete escaped under the form at the base of said foundation, and for a few feet toward the front end thereof, ran over the boundary line a few inches on the lots so owned by said plaintiffs, but that the same is no part of the foundation and constitutes no part of the permanent structure of said building or foundation, and can easily be removed with a pick in the event that said plaintiffs should need to remove the same in the subsequent use of the lots so owned by them.”
After giving attentive consideration to all the evidence in the case, we are of the opinion that the trial *137court’s findings are sustained by tbe preponderance of tbe evidence. A further discussion of tbe question would serve no useful purpose because, as above indicated, it is solely one of fact.
Tbe judgment will be affirmed.
Parker, O. J., Holcomb, Mackintosh, and Hovey, JJ., concur.